Citation Nr: 0917825	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-30 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to service connection for Dependency and 
Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to March 
1954 and October 1954 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). These issues were previously before the Board in an 
August 2008 remand for additional notice. The RO has notified 
the appellant of the information as directed by the August 
2008 Board remand, and the case is ready for appellate 
review. 


FINDINGS OF FACT

1. The Veteran died in October 2005; his death certificate 
listed the cause of death as stroke as a consequence of 
cerebral arteriosclerosis.

2. At the time of his death, the Veteran was in receipt of 
service connection for organic mood disorder rated as 70 
percent disabling, degenerative arthritis of the cervical 
spine rated as 20 percent disabling, lumbosacral strain rated 
as 20 percent disabling, left acromioclavicular separation 
with winging of scapula rated as 10 percent disabling, 
winging of the right scapula rated as 10 percent disabling, 
posttraumatic stress disorder rated as 10 percent disabling, 
multiple scars of the head and face rated as noncompensable, 
and traumatic encephalopathy rated as noncompensable; and, he 
was in receipt of a Total Disability rating for Individual 
Unemployability (TDIU) effective December 1995.

3. The Veteran's death is not related to the Veteran's period 
of active duty service, or to a service-connected disability.
CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for cause of death are not met. 38 U.S.C.A. §§ 1101, 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).

2. The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 
have not been met. 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in November 
2005 and November 2008. These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; and (3) 
informing the appellant about the information and evidence 
she was expected to provide. Of note, 38 C.F.R. § 3.159 has 
been revised, effective May 30, 2008. 73 Fed. Reg. 23,353-
23,356 (April 30, 2008). The final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 
The appellant did not receive notice of how to substantiate a 
claim for service connection for cause of death in compliance 
with the holding of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) until the November 2008 letter. Although this 
notification obligation was not met before the initial RO 
decision in April 2006, the Board finds this timing error 
non-prejudicial since the appellant was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication by the RO in the February 2009 
Supplemental Statement of the Case. 

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file. A VA medical 
opinion concerning the cause of death was not obtained. The 
Board finds that a VA opinion is not necessary to adjudicate 
the claims since the record does not show that the Veteran's 
service connected disabilities or any incident during the 
Veteran's active service substantially or materially 
contributed to his death. Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003). (Holding that where claimant has been 
advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, the conduct of a VA 
examination is not warranted if claimant does not show such a 
preliminary nexus). Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the appellant, does not contain competent evidence to suggest 
that any service connected disability or incident during the 
Veteran's active service was a principal or contributory 
cause of his death.  

Given these matters of record, there is no competent evidence 
that any service connected disability or incident during the 
Veteran's active service may be associated with the Veteran's 
death. 38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 16 
Vet. App. 370 (2002) (Holding that under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge. Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The appellant has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide her claims. All relevant evidence necessary for 
an equitable disposition of the appellant's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Service connection for cause of death

The appellant contends that the Veteran's death resulted from 
his service connected disabilities. Because there is no 
competent medical evidence suggesting that the Veteran's 
death was related to service connected disabilities or active 
service, the claim is denied. 

The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports. 38 C.F.R. § 
3.312(a). For a service-connected disability to be considered 
the principal or primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b). In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c)(1).

In the present case, the Veteran's death certificate showed 
the reporting physician listed the cause of death as stroke 
as a consequence of cerebral arteriosclerosis. 

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the Veteran's service. Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

The Veteran was separated from service over 40 years ago. 
Service treatment records do not show that the Veteran 
experienced strokes or any vascular disorder during active 
service. However, the Veteran was injured in a May 1960 
automobile accident and received treatment for a concussion, 
among other injuries. Due to injuries sustained in the 
automobile accident, the Veteran was in receipt of service 
connection for a seizure disability, which was rated as 
noncompensable. 

The appellant claims that the cause of death is related to 
the service-connected disorders. However, it is well settled 
that a medically untrained layperson, such as the appellant, 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and such an opinion 
is entitled to no weight. Cox v. Brown, 5 Vet. app. 93, 95 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

There is no medical evidence indicating that the automobile-
accident related injuries or any other incident during active 
service caused or contributed to the Veteran's death. See 
38 C.F.R. § 3.312. The Board finds that the causes of death 
listed on the October 2005 Death Certificate are not related 
to active service or any service connected disability. 

Service connection for DIC pursuant to 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C. 
§ 1318. The evidence does not show that the Veteran was rated 
as totally disabled for ten years preceding his death, and 
the Board must deny the appeal.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 
38 U.S.C.A. § 1318, it must be established that the Veteran 
received or was entitled to receive compensation for a 
service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.

The evidence of record at the time of the Veteran's death 
shows that he was rated as totally disabled since December 2, 
1995. The Veteran died on October [redacted], 2005, two months short 
of the total ten year period mandated by law. 

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress." Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. Because the Veteran was not rated as 
totally disabled for over 10 years, the Board must deny the 
appellant's claim to DIC under 38 U.S.C.A. § 1318. Id.


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Service connection for Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


